IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT
                      ______________________________

                              No. 96-60043
                     ______________________________


HERWIN NOE,


                                                Petitioner-Appellant,


                                    versus


RAYMOND ROBERTS,
SUPERINTENDENT,
MISSISSIPPI STATE PENITENTIARY,


                                                Respondent-Appellee.

           ____________________________________________

           Appeal From the United States District Court
             for the Southern District of Mississippi
                          3:95-cv-435-BN
           ____________________________________________


                              January 6, 1997

Before POLITZ, Chief Judge, and WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Herwin Noe appeals from the district

court’s   order    adopting   the   Report   and   Recommendation   of   the

magistrate judge and dismissing Noe’s Petition for Writ of Habeas

Corpus filed pursuant to 28 U.S.C. § 2254.         Noe contends primarily


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
that the district court erred in determining that (1) he was not

subject to constitutionally ineffective assistance of counsel, (2)

the evidence adduced at trial was constitutionally sufficient to

support      a   guilty   verdict   on   the   charge   of   murder,   (3)   the

introduction of autopsy photographs did not render his trial

unfair, (4) his constitutional right to a speedy trial was not

violated, and (5) his other claims not objected to at trial or on

direct       appeal   were   procedurally      barred   by   an   adequate   and

independent state procedural rule.

     In conducting our review of all these issues pursuant to the

standards provided in the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA),1 and in light of Noe’s failure to object to

the factual findings contained in the magistrate judge’s Report and

Recommendation,2 we carefully evaluated the record on appeal, the

arguments of both pro se Petitioner Noe and the Respondent as set

forth in their respective briefs, and the applicable law, and we

have come to the same legal conclusions as did the district court.

We found particularly persuasive the articulate and well-reasoned


     1
       AEDPA §§ 101-106, Pub. L. No. 104-132, Sec. 101-106, 110
Stat. 1214, 12-14-21 (1996), codified at, 28 U.S.C. §§ 2241-2255.
         2
        Because the notice Noe received in connection with the
Report and Recommendation did not comply with Douglass v. United
Services Auto Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en
banc), we apply our former standard which bars a party from
attacking on appeal any factual findings accepted or adopted by the
district court except upon grounds of plain error or manifest
injustice. Nettles v. Wainright, 677 F.2d 404, 410 (5th Cir. 1982
(en banc).

                                         2
findings contained in the Report and Recommendation submitted to

the district court by United States Magistrate Judge Alfred G.

Nichols.    We therefore affirm in all respects the district court’s

dismissal of Noe’s petition for the reasons set forth in the

magistrate judge’s Report and Recommendation, a copy of which is

attached.

AFFIRMED.




                                  3